UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 April 28, 2011 Date of Report (Date of Earliest Event Reported) FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact Name of Registrant As Specified In Its Charter) Delaware 000-52498 38-3737811 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 (Address of principal executive offices) (Zip Code) (805) 322-9655 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition.* On April 28, 2011, First California Financial Group, Inc. ("First California") issued a press release announcing its results of operations and financial condition for the three month periodended March 31, 2011. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits.* (d) Exhibits The following exhibits are being furnished herewith: Exhibit No. Description Press release dated April 28, 2011 * The information furnished under Item 2.02 and Item 9.01 of this Current Report on Form 8-K, including the exhibit, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities under that Section, nor shall it be deemed incorporated by reference in any registration statement or other filings of First California under the Securities Act of 1933, as amended, except as shall be set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CALIFORNIA FINANCIAL GROUP, INC. Dated: April 28, 2011 By: /s/Romolo Santarosa Name: Romolo Santarosa Title: Senior Executive Vice President and Chief Operating Officer/Chief Financial Officer
